DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al (US 2010/0170538), hereinafter Baker.

Regarding claim 1, Baker discloses a self-dust suction mechanism (Fig. 5) suitable for various electric power tools (Fig. 1), the self-dust suction mechanism being mounted between an operating end of the electric power tool (Fig. 4, items 228, 230) and a motor output end of the electric power tool (Fig. 5, shaft protruding from 171), wherein the self-dust suction mechanism sequentially comprises: an upper cover (Fig. 5, 160), a volute a (Fig. 5, item 240), a dust suction fan blade (Fig. 5, item 202), a volute b (Fig. 5, item 276), a stator assembly (Fig. 5, item 171) and a housing (Fig. 5, item 170); wherein the stator assembly is internally provided with an armature assembly (Fig. 5, shaft protruding from 171), the armature assembly being internally provided with an armature shaft (Fig. 5, item 220), the armature shaft passing though the volute b (Fig. 5, armature shaft 220 passes through volute b 276), (Fig. 4, items 228, 230), an extension end of the upper cover and the volute a is provided with a plurality of dust suction inlets (Fig. 14, item 1614, multiple grooves 1614 are dust suction inlets) (Para. 0087), and an extension end of the volute a and the volute b is provided with a dust outlet (Fig. 5, item 324).

Regarding claim 2, Baker discloses the self-dust suction mechanism wherein a wind blocking ring (Fig. 5, item 300) is arranged between the volute b and the stator assembly (Fig. 5, wind blocking ring 300 is arranged between volute b 276 and stator assembly 171).

Regarding claim 3, Baker discloses the self-dust suction mechanism wherein a motor cooling fan is arranged between the wind blocking ring and the volute b (Para. 0033).

Regarding claim 4, Baker discloses the self-dust suction mechanism wherein the dust suction fan blade is arranged on one side of the volute b (Fig. 5, dust suction fan blade 202 is arranged on one side of volute b 276) and configured to cool an air suction inlet of the motor (Fig. 5, Para. 0045, dust suction fan blade 202 cools air suction inlet by drawing air into the housing).

Regarding claim 7, Baker discloses the self-dust suction mechanism wherein the armature shaft and the output shaft are a single shaft or two independent shafts (Fig. 7, the armature shaft (shaft protruding from 171) and the output shaft 230 are two independent shafts).

Regarding claim 8, Baker discloses the self-dust suction mechanism wherein the armature shaft and the output shaft are a single shaft or two independent shafts (Fig. 7, the armature shaft (shaft protruding from 171) and the output shaft 230 are two independent shafts).

Regarding claim 9, Baker discloses the self-dust suction mechanism wherein torque transmission connection is achieved between the armature shaft and the output shaft which are (Fig. 5, item 220) via a straight slot or double bearings (Para. 0046, shaft connection is a straight slot).

Regarding claim 10, Baker discloses the self-dust suction mechanism wherein torque transmission connection is achieved between the armature shaft and the output shaft which are independent shafts by virtue of shaft connection (Fig. 5, item 220) via a straight slot or double bearings (Para. 0046, shaft connection is a straight slot).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Baker.

Regarding claim 5, Baker discloses the self-dust suction mechanism wherein the housing is provided with a housing rear cover (Fig. 7, item 110), and the stator assembly, the housing, and the housing rear cover are connected to each other (Fig. 7, stator assembly 171, housing 170, and housing rear cover 110 are connected to each other).
Baker does not expressly disclose that the stator assembly, the housing, and the housing rear cover are connected to each other via a bolt.  However, Baker teaches using a mechanical fastener (ie a screw or a pin) to connect elements (Para. 0047).  A person of ordinary skill in the art would recognize that a screw is an equivalent of a bolt.  Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to connect the stator assembly, the housing, and the housing rear cover using a bolt, in order to allow for easy and simple replacement of parts.

Regarding claim 6, Baker discloses the self-dust suction mechanism wherein the housing is provided with a housing rear cover (Fig. 7, item 110), and the stator assembly, the housing, and the housing rear cover are connected to each other (Fig. 7, stator assembly 171, housing 170, and housing rear cover 110 are connected to each other).
Baker does not expressly disclose that the stator assembly, the housing, and the housing rear cover are connected to each other via a bolt.  However, Baker teaches using a mechanical fastener (ie a screw or a pin) to connect elements (Para. 0047).  A person of ordinary skill in the art would recognize that a screw is an equivalent of a bolt.  Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to connect the stator assembly, the housing, and the housing rear cover using a bolt, in order to allow for easy and simple replacement of parts.

Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Baker does not disclose a stator assembly (see page 5 of Applicant’s arguments), Examiner disagrees.  Item 171 of Baker can be considered a stator assembly, as the claim only requires the stator have an armature assembly (see 35 U.S.C. 102 rejection of claim 1 for further details of the armature assembly of Baker), thus item 171 of Baker meets the claimed limitations of the stator assembly.  Additionally, in reference to Fig. 5 of Baker, stator assembly 171 is located between the operating end of the tool and the motor output end.  Therefore the rejection is maintained.
Regarding Applicant’s argument that Baker does not disclose dust suction inlets (see page 6 of Applicant’s arguments), Examiner disagrees.  Applicant states that depth guide 1600 of Baker is not part of the debris removal system, but this is not the case, as the depth guide 1600 is used in conjunction with item 200 to maintain the pressure differential during debris removal (see Para. 0079 of Baker).  Examiner notes that the claims do not require any structural relationship between volute a and the plurality of dust suction inlets, all that is required is volute a be provided with a plurality of dust suction inlets.  Since the assembly of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731